DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This office action considers claims 1-12 and 20-27 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a plurality of second channel structures, each second channel structure extending vertically through the second area of the memory stack and comprising a source at its upper end; and a plurality of semiconductor connections disposed vertically between the substrate and the memory stack, each semiconductor connection crossing the slit structure in a plan view to electrically connect a respective pair of first channel structure and second channel structure.” as recited in claim 1 in combination with other limitations of the claim. The 

The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a plurality of second channel structures, each second channel structure extending vertically through the second area of the memory stack and comprising a source at its upper end; and a plurality of semiconductor connections disposed vertically between the substrate and the memory stack, each semiconductor connection crossing the slit structure in a plan view to electrically connect a respective pair of first channel structure and second channel structure.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the 

The following is a statement of reasons for allowance for claim 20. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a second channel structure each extending vertically through the memory stack, a lower end of the first channel structure and a lower end of the second channel structure being in contact with the semiconductor connection; and a bit line contact and a source line contact each above and in contact with an upper end of the first channel structure and an upper end of the second channel structure.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the 

DODA et al. (US PGpub: 2016/0276360A1), in view of Zhang et al. (US PGpub: 2015/0380418 A1) and further in view of YAMAZAKI et al. (US PGpub: 2019/0006386 A1), substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 and 20 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1 and 20 are deemed patentable over the prior art.
Claims 2-12 and 21-27 are allowed as those inherit the allowable subject matter from claim 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEIKH MARUF/
Primary Examiner, Art Unit 2828